 1                                                       U.S. DISTRICT JUDGE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9   SALLY A. DICKINSON,                                )
                                                        ) CIVIL NO. 3:17-cv-05463-TSZ
10                                 Plaintiff,           )
                                                        ) ORDER FOR EAJA FEES AND EXPENSES
11   vs.                                                )
                                                        )
12   COMMISSIONER OF SOCIAL SECURITY,                   )
                                                        )
13                                 Defendant.           )

14           Plaintiff’s motion for attorney’s fees and expenses, docket no. 15, is GRANTED. For the

15   reasons set forth in plaintiff’s reply, docket no. 18, the Court concludes that the Commissioner’s

16   objections to the amount of attorney’s fees sought by plaintiff lack merit. The Court is satisfied

17   that plaintiff’s counsel expended a reasonable amount of time obtaining the favorable result in

18   this case.

19           Pursuant to the Equal Access to Justice Act, (“EAJA”) 28 U.S.C. §2412, plaintiff is

20   hereby AWARDED attorney’s fees of $10,374.23 and expenses in the sum of $8.92. Subject to

21   any offset allowed under the Treasury Offset Program, as discussed in Astrue v. Ratliff, 130 S.Ct.

22   2521 (2010), payment of this award shall be sent to plaintiff’s attorney Eitan Kassel Yanich at his

23                                                                Law Office of Eitan Kassel Yanich, PLLC
                                                                  203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES AND EXPENSES - [3:17-cv-                 Olympia, WA. 98501
     05463-TSZ] - 1                                               (360) 705-1226
 1   address: Eitan Kassel Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA. 98501.

 2   If the attorney’s fees and expenses awarded herein are not subject to any offset, they shall be paid

 3   directly to plaintiff’s attorney Eitan Kassel Yanich, either by direct deposit or by check payable to

 4   him and mailed to his address.

 5          IT IS SO ORDERED.

 6          DATED this 17th day of October, 2018.



                                                           A
 7

 8
                                                           Thomas S. Zilly
 9                                                         United States District Judge
10
     Presented by:
11

12   S/EITAN KASSEL YANICH____________
     EITAN KASSEL YANICH, WSBA #13690
13   Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23                                                                 Law Office of Eitan Kassel Yanich, PLLC
                                                                   203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES AND EXPENSES - [3:17-cv-                  Olympia, WA. 98501
     05463-TSZ] - 2                                                (360) 705-1226
